Paterson, J.
—Plaintiff and defendant were candidates for the office of sheriff of Nevada County at the general election held in November, 1888. The returns as canvassed by the board of supervisors showed that Dunster had received a majority of eighty, votes and a certificate of election was issued to him. This proceeding was commenced by plaintiff to contest the election and cancel the certificate of defendant, on the ground that the judges of election in several precincts had through negligence and malconduct made incorrect returns, and had counted and tallied votes for Dunster which had been cast for Lord. A special session of the court was ordered for December .27,1888, a citation was *483issued and served, and defendant answered, denying specifically the allegations of plaintiff’s statement of contest, and pleading a former judgment in a proceeding commenced by plaintiff for the same relief and on the same grounds. The trial commenced on December 27th, was continued to Friday, December 28th, concluded on Saturday, December 29th, and taken under advisement until Monday, December 31st. Upon the convening of court on Monday morning, a motion for continuance was made, which we shall consider further along.
At the threshold of our consideration of the appeál, respondent makes an objection, challenging the jurisdiction of this court, and claiming that there is no warrant in the constitution for an appeal from the superior court in this or any other contested election case; that it is a “special proceeding,” not included in the “cases at law” of which this court is given appellate jurisdiction by the constitution, and that the act of the legislature providing for an appeal in cases of this kind (Code Civ. Proc., sec. 1126) is void. He concedes that “the mere classing of a civil action under the head of special proceedings in the code is not absolutely determinative of jurisdiction, .... and that unless it can be shown that an election contest is a special case in its essential nature, as distinguished from any case at common law or remedy known to its framework objection to the jurisdiction of this court cannot be sustained.” In support of his contention that it is a special statutory proceeding as distinguished from a “case at law,” and particularly as distinguished from the common-law writ of quo warranto, he cites, among others, the following cases: Dickinson v. Van Horn, 9 Gal. 207; Saunders v. Haynes, 13 Cal. 152; Dorsey v. Barry, 24 Cal. 449; Casgrave v. Howland, 24 Cal. 457; Norwood v. Kenfield, 34 Cal. 332; Keller v. Chapman, 34 Cal. 635; Houghton’s Appeal, 42 Cal. 56; Bixbee’s Appeal, 59 Cal. 554.
It must be admitted that the decisions bearing upon *484the question what are special cases and proceedings are “incongruous mixtures of opinion.” Thus when the authority of the county court to hear and determine a case of this kind under the constitution of 1862 was challenged on the ground that it was a “case at law” within the meaning of article 6, section 6, the court decided that the proceeding was not according to the course of the common law, but gave new rights and remedies, and was a “ special proceeding,” over which the county court had jurisdiction (Saunders v. Haynes, supra); and this construction was followed through a long line of cases without dissent, and as long as the county court existed. When the jurisdiction of the supreme court was challenged on the ground that it was “a special proceeding,” and not included in “cases in equity,” “cases at law,” or “cases arising in the probate court” to which the appellate jurisdiction of the supreme court was limited under the constitution of 1863, the court held—basing its conclusion largely upon the rule of construction, Contemporanea expositio est fortissima in lege—that it was the intention of the people to give an appeal from judgments of the county court in such cases, and that the supreme court had jurisdiction. (Knowles v. Yates, 31 Cal. 82.) This case was followed in Day v. Jones, 31 Gal. 261, and approved in Stockton & C. R. R. Co. v. Galgiani, 49 Cal. 140. So far as the appellate jurisdiction of this court in contested election cases is concerned, the law as laid down in Knowles v. Yates has stood unquestioned until now (with the exception of some criticisms upon it in one of the concurring opinions in Houghton’s Appeal, 42 Cal. 56), although about twenty of such cases have been before it. When the constitution of 1879 was framed and adopted, decisions in ten of such cases had followed Knowles v. Yates into the reports of this court, and in none of them was the question of jurisdiction raised or considered. Under these circumstances, and in view of the fact that *485there is nothing in the language of the constitution of 1879 making the original jurisdiction of the superior court final or conclusive to any extent greater than was that of the county court in such cases, or restricting the right of appeal to this court, we do not feel called upon to say whether the reasoning of the court in Knowles v. Yates is sound. It is sufficient to say that the conclusion therein reached has been sanctioned by long acquiescence on the part of the legislature and the courts. It has been decided that “ a contemporaneous exposition, even of the constitution of the United States, practiced and acquiesced in for a period of years, fixes the construction.” (1 Kent’s Com. 465, note; Packard v. Richardson, 17 Mass. 143; 19 Am. Dec. 123; Curtis v. Leavitt, 15 N. Y. 217; People v. Fitch, 1 Cal. 523; Civ. Code, sec. 3535.) When the framers of the constitution employ terms which have received judicial interpretation, and have been put into practice under a former constitution, so as to receive a definite meaning and application, it is safe to give them the signification which has been sanctioned by such interpretation, unless it is apparent from the language used that a more general or restricted sense was intended. In determining the meaning of a constitutional provision, it will be presumed that those who framed and adopted it were conversant with the interpretation which had been put upon it under the constitution from which it was copied; and this is the rule even as to provisions taken from the constitutions of other states, —the judicial construction placed upon them in the states from which they are taken will be followed by the courts in the state which adopts them. (Daily v. Snope, 47 Miss. 367; Endlich on Statutes, sec. 507.)
Under the constitution of 1863 the supreme court had appellate jurisdiction “in all cases in equity; also in all cases in law which involve the title, etc.; also in all cases arising in the probate courts.” The constitution *486of 1879 gives it appellate jurisdiction “in all cases in equity except such as arise in justices’ courts; also in all cases at law which involve the title, etc. (same as in constitution of 1863); also in cases of forcible entry and detainer, and in proceedings in insolvency, and in actions to prevent or abate a nuisance, and in all such probate matters as may be provided by law.” These provisions, so far as they affect the question before us, are the same in both constitutions. There is certainly nothing in the language to indicate any intention of limiting or restricting the right of appeal to any less number of cases that the court had jurisdiction of under the former constitution. The fact that four classes of cases are specially named in the latter, and only one in the former, is immaterial. It is not the enumeration of cases which determines whether they are “special proceedings,” but the nature of the remedy and the relief afforded.
Neither Houghton’s Appeal nor Bixbee’s Appeal were contested election cases, and the exigencies of this case do not require us to approve or disapprove what was said therein.
We conclude, therefore, that we have no right to decline to exercise jurisdiction of the appeal.
The court erred in denying the motion for a continuance made on the opening of court Monday morning, and before a decision was made in the case. At the conclusion of the recount under the direction of the court, it appeared that Lord had received 2,114 votes and Dunster 2,056 votes, giving Lord a majority of 58 votes. No material change was made by the recount except in Boston Ravine precinct. The official returns of the board of supervisors gave Lord 140 votes in this precinct and Dunster 175 votes, a majority of 35 votes for Dunster. The recount of this precinct in court gave Lord 206 votes and Dunster 109 votes, a majority for *487Lord of 97 votes. Here was a difference of 132 votes in one precinct.
In support of his motion to reopen the case, and for a continuance, defendant filed an affidavit signed by Wiley, Morateur, and Mulroy, in which it was stated that they had acted as members of the election board of said precinct; that since the adjournment of the case on Saturday, a meeting of the citizens of Boston Ravine precinct had been held for the purpose of ascertaining who had perpetrated the fraud; that the citizens of the precinct were greatly surprised by the result of the recount, and in the interests of public justice wished to ascertain who had committed the fraud; that affiants were authorized to get the signatures of all persons who would certify that they had voted for Dunster, and that 139 voters of the precinct had signed a certificate to the effect that they had voted for Dunster for the office of sheriff; that if granted further time they could obtain many more signatures to the certificate, and the personal attendance ■of all persons who had signed the certificate to testify that "they had voted for Dunster, as they had been informed that they would be required to give evidence in court of the facts therein stated, and all had expressed a willingness to swear to the same. Attached to the affidavit was the certificate signed by 139 voters, in which they stated that they had voted for Dunster at the general election held November 6,1888. If the facts stated in that affidavit were true, if, in fact, 139 electors in that precinct voted for Dunster, he received a majority of all the votes cast in the county, and was elected, because it was proved during the trial that in the entire county outside of Boston Ravine precinct Lord had received 1,908 votes and Dunster 1,947 votes. The showing was so strong we think the court abused its discretion in refusing a continuance. A postponement was requested only until Wednesday, January 2d. .Tuesday being New Year's day, and a legal holiday, the postponement, if grunted, *488would have been for one day only. It was made clear to the court that some one had committed a gross fraud. Either the officers of election had been guilty of a felony in conspiring together to defeat the will of the people, or a correct canvass of the votes had been falsified by a felonious tampering with the ballots which were returned to the county clerk. As stated in Miner v. Kidder, 43 Cal. 236: "It is the wholesome practice of the statute to invite inquiry into the conduct of popular elections. Its aim is to secure that fair expression of the popular will in the selection of public officers, without whmh we can scarcely hope to maintain the integrity of the political system under which we live.....The investigation proposed is one in which the public at large are deeply concerned. It necessarily involves a question of broader import than the mere individual claim of a designated person to enjoy the honors and emoluments of the particular office brought directly in contest..... The public interests imperatively require that the ultimate determination of the contest should in every instance, if possible, reach the very right of the case.”
As in divorce cases, a judgment cannot be taken by default. (Searcy v. Grow, 15 Cal. 117.) It cannot be said that no diligence had been shown when it appeared that the affiants had obtained the signatures of 139 electors between the adjournment of court on Saturday afternoon and Monday morning at ten o'clock. It would have been impossible for the defendant to have issued and served 139 subpoenas without asking for a postponement. The trial commenced on Thursday and ended on Saturday. The contention of respondent that the testimony proposed was not within the issues is not well taken. The case was tried upon the theory that the issue included the question whether the ballots had been altered. Counsel for appellant stated during the trial that he desired a full investigation of the case. The fact that the evidence of a change in the ballots would *489tend to show that some one had committed a fraud does not destroy its admissibility to.disprove plaintiff’s charge that the officers had been guilty of malconduct. The ballots on their face show that plaintiff’s allegation that the officers of election had been guilty of malconduct was true,-—-that the votes actually cast for Lord had not been counted by them. Evidence that the ballots had been changed after the officers counted them was proper in. rebuttal of plaintiff’s evidence. Other objections made to the continuance are equally groundless.
The dismissal of the prior contest was made by plaintiff’s attorney before the citation was served upon defendant, and before any appearance was made therein. It did not operate, therefore, as a retraxit, and is no bar to this proceeding. (Davenport v. Turpin, 43 Cal. 597; McCreary v. Casey, 45 Cal. 128.)
The appellant makes other points against the validity of the judgment, but we find nothing in them calling for a reversal. For the error in refusing to grant a continuance, however, the judgment must be reversed, and the cause remanded for a new trial.
It is so ordered.
Works, J., Beatty, C. J., McFarland, J., and Sharp-stein, J., concurred.
Rehearing denied.